Citation Nr: 1545479	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  08-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating, in excess of 50 percent prior to February 6, 2007 and in excess of 70 percent from February 6, 2007, for service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active duty for training from March 1964 to August 1964 and active military service from March 1965 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Nashville, Tennessee.  Jurisdiction has been transferred to the RO in Wichita, Kansas.  

The July 2006 rating decision granted service connection for PTSD and assigned an initial rating of 50 percent, effective December 1, 2005.  The rating was increased to 70 percent in November 2007, effective February 6, 2007.

In August 2011 and March 2013, the Board remanded the appeal for additional development. 

The Veteran submitted a change of representation in favor of the Missouri Veterans Commission in February 2015.  His appeal was then placed in abeyance for 90 days in order to afford the new representative an opportunity to submit argument.  A request for an additional 90 day extension was granted in July 2015.  This has now expired; no additional argument has been received; and the Board will proceed with adjudication of the appeal.



FINDING OF FACT

The Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood; there has not been total occupational and social impairment since the effective date of service connection.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating have been met since December 1, 2005; the criteria for a rating higher than 70 percent have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

This appeal arises from disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The duty to assist has been met.  The Veteran was afforded VA examinations for PTSD in July 2006 and November 2011.  There is no evidence that his PTSD has increased in severity since that time.  VA treatment records have also been received.  Records have been obtained from the Social Security Administration (SSA), and the Veteran has not identified any private treatment for PTSD.  

There was substantial compliance with the remand instructions, in that a supplemental statement of the case was sent to the Veteran's current address.

There is also no indication of additional notice or evidence that would be reasonably likely to assist the Veteran in substantiating the appeal.  The Board may proceed with a decision on the merits.

Increased Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name. 

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships. 

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.

A veteran may only qualify for a given rating for a psychiatric disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing veteran's disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The evidence includes a July 2006 VA PTSD examination.  The Veteran reported depressive symptoms such as sadness, tearfulness, guilt, suicidal thinking, and loss of pleasure.  The Veteran described his relationship with his wife as good, although he had frightened her out of the house after twice committing violent acts after he had awakened disoriented from nightmares.  He had five children and many grandchildren and reported good relations with all of them.  The Veteran also reported several friends, all of whom are police officers.  He enjoyed fishing and hunting in his spare time.  The Veteran did not have a history of suicide attempts or violence.  He did report a pattern of heavy drinking since his return from Vietnam.  

On examination, the Veteran was clean and neatly groomed.  His psychomotor activity and speech were unremarkable; affect was appropriate; his mood was anxious and depressed; he was oriented times three; thought process and content were unremarkable; and there were no delusions.  The Veteran had sleep impairment in that he would sleep fitfully and wake up four or five times a night with nightmares of combat.  He would sometimes act out upon awakening.  He did not have panic attacks or homicidal thoughts, but he did have suicidal thoughts.  He reported putting a gun in his mouth several times in the past but denied any current intent and was judged to be no imminent danger to himself.  Impulse control was fair, and memory was intact. 

 The Veteran experienced recurrent and intrusive distressing recollections of traumatic events in service.  He made efforts to avoid things that reminded him of the traumas, and had symptoms of increased arousal such as difficulty in falling asleep, irritability, difficulty concentrating, and exaggerated startle response.  The Veteran had resigned from his 18 year career as a police officer due to deteriorating behaviors.  The diagnosis was PTSD, and the score on the Global Assessment of Functioning (GAF) scale was 50.  The examiner opined that the Veteran did not have total occupational and social impairment.  He did not have impairment in the areas of judgment or thinking, but his family relations were impaired.  

The Veteran underwent a private psychological evaluation on February 6, 2007.  He reported that his PTSD symptoms began approximately one year earlier when some of his fellow police officers went to Iraq.  He had retired from his job as a federal police officer approximately three months earlier because of PTSD symptoms.  

On examination, the Veteran was casually dressed but his grooming was marginal.  He appeared nervous and preoccupied, had a slight tremor, and his mood and affect were depressed and anxious.  The Veteran spoke logically and coherently, but was distractible and hyper-vigilant.  He described a consistent and continuous job history as a police officer until his recent retirement.  He had been married for 21 years, but there had been some recent difficulties including a separation and reconciliation.  He did not work and reported recent social difficulties.  

The examiner stated that that the Veteran was experiencing severe PTSD.  These symptoms included intrusive thoughts, frequent nightmares, hypervigilance, startle response, autonomic arousal, concentration difficulties, social withdrawal, avoidant behavior, anhedonia, and some paranoia.  He also acknowledged depression, anger, generalized anxiety and survivor guilt.  The Veteran was not involved in active treatment.  On mental status examination, attention and concentration were impaired.  Short-term memory was also impaired.  His judgment was adequate.  The examiner stated that the Veteran was unable to work.  The diagnosis was PTSD.  

A July 2007 SSA assessment found that PTSD was productive of moderate restriction in the Veteran's activities of daily living; marked difficulties in social functioning; and marked difficulties in maintaining concentration, persistence or pace.  The examiner noted the Veteran's reports of difficulty with chores; and that he did not shop or socialize and was reclusive.  A friend verified this level of activity.  

The Veteran received treatment from a VA facility in 2010.  An April 2010 note reports that he had made a serious suicide attempt or gesture and was considered a high risk for suicide.  He reported a good relationship with his wife and children and a good social support system with family and friends.  His suicidal thoughts; however, continued into May 2010, when he reported numerous incidents in which he had put his gun in his mouth or against his temple.  On examination, he was negative for suicidal ideation at the time of the interview.  He expressed "depressive cognitions."  His insight, judgement, and impulse control were fair.  A May 2010 note recorded a GAF score of 60.  However, a June 2010 note continued to describe the Veteran as a high risk for suicide, and his suicidal thoughts continued through November 2010 although he denied any plan or intent to follow through on them.  By December 2010 the Veteran was no longer considered to be a suicide risk.  

The Veteran's most recent VA examination was conducted in November 2011.  His symptoms included depression, suicidal thoughts, poor concentration, excessive anger and irritation, sleep disturbance, nightmares, guilt, nervousness, worries, and an inability to relax.  The Veteran felt that his depression was the result of having bad dreams all the time.  His wife now slept in a separate room as a result of his reactions to his dreams, including an incident when he tried to choke her.  

The Veteran kept a gun by his bed and locked the bedroom door because he was afraid of intruders.  He did not like being around people and did not shop, but he could go out to eat if he kept his back to the wall, and he could go to movies and shows if he did not pay attention to other people.  The Veteran would take a long time to go to sleep and would then awaken every two hours.  The Veteran continued to report a good relationship with his wife.  He did not have any friends but did go to a veteran's group meeting.  The Veteran did not have any hobbies or chores.  

On examination, the Veteran had appropriate grooming and hygiene.  Speech was clear; but his affect was nervous; and his mood was anxious and depressed.  Orientation was appropriate, and thinking was spontaneous, logical, and productive.  Thought content was preoccupied with Vietnam and suicidal ideation with no current intent.  Relationships with others were fair but routine and superficial.  Judgment was diminished.  He had not received any recent treatment but intended to go back.  

The examiner stated that the Veteran exhibited deficiencies in most areas of his occupational and social functioning because of suicidal ideation, depression, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  He was unable to work on a regular and reliable basis due to the effects of PTSD on concentration, social comfort, ability to cooperate and communicate with others, inability to deal with conflict, and mood stability.  The diagnosis was PTSD, but even with treatment the likelihood of significant change was low.  The GAF was estimated to be 49 due to no friends, low social tolerance, and suicidal ideations. 

Analysis

The only contemporaneous evidence for the period prior to February 6, 2007 is the July 2006 VA examination report.  This shows that the Veteran had been experiencing suicidal thoughts and had gone so far as to put a gun in his mouth.  There were also two occasions in which the Veteran was disoriented and showed impaired impulse control after he was awakened during nightmares.  On one occasion he fired a gun in his home and on another he held a toy knife to his wife's throat.  This led to a temporary separation from his wife.  The Veteran appears to have been continually depressed, and he had just resigned from his job because of his PTSD and his belief he might lose his temper with the public in the line of duty as a police officer.  He was assigned a GAF score of 50 during this period.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF of 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Ibid.  

The private evaluation on February 6, 2007 also documents severe symptoms of PTSD, which had been present for some time prior to the evaluation.

When viewed as a whole, the Veteran's impairment more nearly resembled that of occupational and social impairment with deficiencies in most areas, which warrants a 70 percent rating during the entire period since the effective date of service connection.  38 C.F.R. § 4.130, Code 9411.  

The Board has considered entitlement to a rating higher than 70 percent, but this level of impairment has not been demonstrated for any portion of the appeal period.  The Veteran has had total occupational impairment since he retired from work on July 26, 2006, due to PTSD.  This is acknowledged by the fact that a total rating based on individual unemployability due to service connected disabilities (TDIU) has been assigned from that date.  

A 100 percent schedular rating requires both total occupational and social impairment.  At no point during the period on appeal has the Veteran shown total social impairment.  Although he does not currently have any friends, he had friends at the July 2006 examination.  The Veteran was reportedly able to go to the occasional movie and to socialize at a Veteran's group at the November 2011 examination.  While he had a short separation from his wife in 2006 after he scared her following two of his nightmares, they quickly reconciled, and he has consistently described his relationship with his wife as good.  

Furthermore, his relationship with his children has also been described as fair to good throughout the appeal period.  The Board recognizes that the Veteran has had periods in which he repeatedly experienced suicidal ideations.  However, that symptom is not in and of itself productive of total social impairment.  The July 2006 VA examiner stated that the Veteran did not have total social impairment, and the November 2011 VA examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas.  The evidence is against a finding that the Veteran has had PTSD symptoms at any time since December 1, 2005, that approximate total social and occupational impairment.  This warrants a continuation of the 70 percent rating currently in effect.  38 C.F.R. § 4.130, Code 9411.  

Other Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his PTSD.  It should be remembered that under the General Rating Formula for Mental Disorders, it is the overall impairment that controls, regardless of whether or not every symptom produced by the disability is listed in the formula.  Mauerhan.  Thus, all of the Veteran's symptoms are considered under this formula.  Moreover, the Veteran has never been hospitalized for PTSD.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Consideration has also been given to entitlement to TDIU prior to July 26, 2006, but this is not raised by either the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran worked full time until July 26, 2006, and TDIU has been awarded from that date.  His November 2007 claim for TDIU states that his disability first began to affect his job in July 2006.  Moreover, the July 2006 VA examiner opined that the Veteran did not have total occupational impairment, and there is no other evidence to suggest that the Veteran was incapable of obtaining and maintaining substantial employment prior July 26, 2006.  He was in fact employed full time until that date.  There is no indicatio that his employment as a police officer was marginal.  Therefore, consideration of entitlement to TDIU prior to July 26, 2006 is not required.  


ORDER

Entitlement to an initial 70 percent rating, but not higher, for PTSD is granted, effective December 1, 2005.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


